Citation Nr: 1419937	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-05 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a back disorder has been received.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for residuals of a left foot fracture.

5.  Entitlement to service connection for a right lower extremity disability.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1973 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2013, the Veteran submitted additional medical evidence pertaining to his back directly to the Board.  As the issue of entitlement to service connection for a back disorder is being remanded for further development, the agency of original jurisdiction will have the opportunity to review this newly submitted evidence in the first instance.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Particularly concerning the Veteran's claim for service connection for PTSD, the Board notes that other psychiatric diagnoses are of record.  However, in a May 1997 RO decision, service connection was denied for an adjustment disorder and depression.  In October 2005, the RO denied service connection for anxiety and found that new and material evidence had not been submitted sufficient to reopen the previously denied claim for service connection for an adjustment disorder and depression.  In May 2006, the RO again found that new and material evidence had not been submitted sufficient to reopen the previously denied claim for service connection for an adjustment disorder and depression.  In September 2007, the RO found that new and material evidence had not been submitted sufficient to reopen the previously denied claims for service connection for anxiety as well as an adjustment disorder and depression; these determinations were upheld by the Board in June 2008.  This history suggests that the Veteran has actual knowledge of the different psychiatric diagnoses of record and has made prior claims for service connection accordingly.  In the claim presently on appeal, the Veteran specifically claimed service connection for PTSD.  See July 2008 statement of claim.  In consideration of his July 2008 claim, and the prior history of psychiatric claims, the issues as noted on the title page of this decision are consistent with determinations made by the Court in Clemons.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue(s) of entitlement to service connection for a back disorder, a left knee disorder, residuals of a left foot fracture, and a right lower extremity disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2008, the Board found that new and material evidence sufficient to reopen a previously denied claim for service connection for a back disorder had not been submitted.

2.  Evidence associated with the claims file since the June 2008 Board decision is not cumulative or redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a back disorder, and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence does not support a finding that the Veteran has PTSD.


CONCLUSIONS OF LAW

1.  The Board's June 2008 decision is final.  38 8 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  As new and material evidence has been received, the claim for service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  PTSD was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II). 

The claim for service connection for a back disorder is being reopened and is subject to additional development on remand, as will be described.  Accordingly, concerning that issue, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012), as further action is being requested for this issue.

Concerning the other service connection claims, a March 2009 letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, the March 2009 letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records, VA medical records, and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claim of entitlement to service connection for PTSD.  However, as will also be discussed in more detail below, the Board finds that an examination or opinion in this regard is not necessary, as the medical evidence of record reflects that the Veteran does not meet the medical criteria for a diagnosis of PTSD.  Therefore, a VA examination is not warranted for this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

	A.  General Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

	B.  Back Disorder

In a June 2008 decision, the Board determined that that new and material evidence sufficient to reopen a previously denied claim for service connection for a back disorder had not been submitted.  At that time, the evidence consisted of the Veteran's service treatment records, VA treatment records, the reports from VA examinations, and the Veteran's assertions.

The Board determined that that that new and material evidence sufficient to reopen a previously denied claim for service connection for a back disorder had not been submitted as the evidence failed to show that the Veteran had a disability of the back that was incurred or aggravated by service.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2002 & Supp. 2013); 38 C.F.R. § 3.104 (2013).

A claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim, and if the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then VA must reopen the Veteran's claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  

Previously, The Veteran's claim for service connection for a back disorder was denied on a direct basis.  Presently, the Veteran claims that he has a back disorder secondary to his service-connected residuals of a right ankle fracture.  See February 2009 statement of claim.  

The evidence added to the claims file subsequent to the June 2008 Board denial includes additional VA treatment records, an application for discharge of a loan due to total and permanent disability, and statements from the Veteran.  Pertinent to the current claim, these additional records contain the Veteran's assertions that his service-connected right ankle fracture caused instability which led to his back disorder.  

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's assertions are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a back disorder is reopened. 

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought.  The Board finds that additional evidentiary development is required. This will be discussed in the remand section below.

III.  Service Connection Claim

      A.  Law and Regulations

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Service connection may also be granted for chronic disabilities, such as psychoses, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      B.  PTSD

At the outset, the Board notes the record does not establish the Veteran's participation in combat.  Thus, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not apply.  

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

In this case, the presence of an in-service stressor is conceded.  The Veteran has claimed an in-service stressor of jumping off of a tower and fracturing his right ankle while on active duty.  The service treatment records document this in-service accident; furthermore, service connection has previously been granted for the residuals of a right ankle fracture.  As such, this claimed stressor has been verified.

However, the evidence of record reflects that the Veteran does not have a current diagnosis of PTSD.  Rather, post-service VA treatment records show that the Veteran has received treatment for anxiety, depression, and an adjustment disorder since 1995.  As noted in the introduction, claims for service connection for anxiety, depression, and an adjustment disorder have previously been considered and denied.  

Notably, VA treatment records document that in March 2008, the Veteran specifically discussed PTSD with a VA treatment provider.  Significantly, the treatment provider indicated that the Veteran had never been diagnosed with PTSD, and the Veteran did not meet the criteria for a diagnosis of PTSD.  As such, the Veteran does not have a current diagnosis of PTSD, and element (1) required to establish service connection is not met.

While the Veteran may be competent to describe sleeplessness, anger, or an inability to get close to others, he is not competent to diagnose a psychiatric disorder in accordance with DSM-IV criteria.  To whatever extent the Veteran and/or his representative attempt to assert that the Veteran, in fact, suffers from service-related PTSD, the Board finds that any such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the fundamental question of whether the Veteran meets the diagnostic criteria for a psychiatric disability, specifically, PTSD-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than laypersons without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

In summary, the preponderance of the competent, credible, and persuasive evidence establishes that the Veteran does not have a diagnosis of PTSD in accordance with VA regulations, and service connection for PTSD cannot be established.  For all of the foregoing reasons, the Board finds that service connection for PTSD is not warranted.


ORDER

As new and material evidence has been received, the application to reopen the claim of service connection for a back disorder is granted; to this extent, the appeal is allowed.

Entitlement to service connection for PTSD is denied.


REMAND

Service Connection for Back Disorder

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board recognizes that the Veteran has been granted service connection for residuals of a right ankle fracture.  Indeed, in his February 2009 claim, the Veteran remarked that his right ankle caused instability which led to an aggravation of his back disorder.  None of the medical evidence of record addresses the theory that the Veteran's low back disorder is secondary to his right ankle.  

The Veteran was administered a VA compensation and pension examination in September 2009; however, the examiner appears to have been confused as to the information sought in connection with this claim.  On the joints examination DBQ, the examiner remarked that service connection had already been established for a low back disorder, and he opined that the low back disorder caused a fall which caused the fracture of the Veteran's right ankle.  Contrary to the VA examiner's remarks, service connection has yet to be established for the Veteran's back disorder; further, the question in this case is not whether the Veteran's back disorder caused his service-connected right ankle disability, but whether the Veteran's service-connected right ankle disability caused his back disorder.

As such, in order to afford the Veteran proper assistance in developing his claim, remand is in order to obtain a medical opinion regarding entitlement to service connection for a low back disorder as secondary to a service-connected right ankle disorder.

Right Lower Extremity Disability, Left Knee Disorder, Residuals of a Left Foot Fracture

The Veteran has complained of numbness and pain in his right lower extremity, which has led to instability.  VA treatment records reflect that the Veteran has a diagnosis of radiculopathy.  See, e.g., March 2007 VA treatment record.  

The Veteran has asserted that problems with his right lower extremity caused a fall which damaged his left lower extremity.  A VA treatment record from August 2008 reflects that the Veteran fell a few days previously when his right leg gave way due to spasms in his lower back.

The Veteran was given a VA compensation and pension examination in September 2009.  However, as noted above, the report of the September 2009 VA joint examination is problematic.  Although the VA examiner acknowledged the documented fall in August 2008, no observations were offered regarding the Veteran's left knee.  On remand, the Veteran should be afforded a new VA joint examination to determine if the Veteran has a current left knee disability as a result of the August 2008 fall.

Additionally, the examiner opined that the Veteran's broken left foot would more likely be associated with his lower back problem than with the previously fractured right ankle.  The Board recognizes that the requested VA examination report for the Veteran's back has the potential to affect the claims for service connection for a right lower extremity disability, a left knee disability, and residuals of a left foot fracture.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on these issues.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent treatment records.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a new VA examination with a new VA examiner to determine the current nature and the etiology of any low back disability, right lower extremity neurological disability, left knee disability, and left foot disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

Specifically regarding any present low back and right lower extremity neurological disabilities, the examiner should provide an opinion with supporting rationale as to whether any disability is either (1) due to or (2) aggravated by the Veteran's service-connected right ankle disability, to include as due to an altered gait.  

Specifically regarding any present left knee and left foot disabilities, the examiner should provide an opinion with supporting rationale as to whether any disability is either (1) due to or (2) aggravated by the Veteran's service-connected right ankle disability, to include as due to an altered gait.  Additionally, the examiner should provide an opinion with supporting rationale as to whether any disability is either (1) due to or (2) aggravated by the Veteran's documented August 2008 fall.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any low back disability, right lower extremity neurological disability, left knee disability, or left foot disability is not found to be related to his service-connected right ankle disability, please explain the rationale for such opinion.  If no etiological opinion may be provided without resorting to speculation, please provide a thorough explanation for why such an opinion could not be obtained.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


